                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    TREVOR GLENN LANDERS,                                Case No. 18-cv-02477-JD
                                                       Plaintiff,
                                   8
                                                                                             ORDER OF DISMISSAL
                                                v.
                                   9

                                  10    J. LEWIS, et al.,
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This is a civil rights case filed pro se by a state prisoner. In the initial review order the

                                  14   Court found that plaintiff had failed to state a claim and dismissed the complaint with leave to

                                  15   amend after discussing the deficiencies of the complaint. Plaintiff was provided an extension but

                                  16   the time to amend has passed and plaintiff has not filed an amended complaint or otherwise

                                  17   communicated with the Court. This case is DISMISSED with prejudice for failure to state a

                                  18   claim as described in the prior order.

                                  19          IT IS SO ORDERED.

                                  20   Dated: December 4, 2018

                                  21

                                  22
                                                                                                      JAMES DONATO
                                  23                                                                  United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        TREVOR GLENN LANDERS,
                                   4                                                          Case No. 18-cv-02477-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        J. LEWIS, et al.,
                                   7
                                                       Defendants.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on December 4, 2018, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Trevor Glenn Landers ID: AA-6760
                                       Salinas Valley State Prison
                                  18   P.O. Box 1050
                                       FDB7-127
                                  19   Soledad, CA 93960-1050
                                  20

                                  21
                                       Dated: December 4, 2018
                                  22

                                  23                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  24

                                  25

                                  26                                                      By:________________________
                                                                                          LISA R. CLARK, Deputy Clerk to the
                                  27
                                                                                          Honorable JAMES DONATO
                                  28
                                                                                          2
